Title: From Thomas Jefferson to Elizabeth Page, 8 December 1821
From: Jefferson, Thomas
To: Page, Elizabeth


						
						
							Monticello
							Dec. 8. 21.
					It would have given me infinite pleasure, dear Madam, could I have afforded you the information requested in your favor of the 27th of Nov. respecting the sacrifices of property to the relief of his country made by the virtuous General Nelson, your father, while in office during the war of the revolution. I retired from the administration of the government in May 1781. until that time the paper money, altho’ it had been gradually depretiating from an early period, yet served the purposes of obtaining supplies, and was issued, as wanted, by the legislature. consequently until that period there had been no occasion for advances of money in aid of the public, by any private individual.I was succeeded as governor by Genl Nelson. within his period the credit of the money went rapidly down to nothing, and ceased to be offered or recieved. at this time came on the Northern & French armies, and to enable these to keep the field during the siege of York was probably the occasion which led the General to take on himself responsibilities for which the public credit might not perhaps be sufficient. I was then entirely withdrawn from public affairs, being confined at home, first for many months by the effects of a fall from my horse, and afterwards by a severe domestic loss, until I was sent to Congress, and thence to Europe, from whence I did not return until some time after the death of the worthy General. I then first heard mention of his losses by responsibilities for the public: and knowing his zeal, liberality & patriotism, I readily credited what I heard, altho’ I knew nothing of the particulars or of their extent.It would have been a matter of great satisfaction to me, could I, by any knolege of facts, have contributed to obtain a just remuneration and relief for his family, and particularly for mrs Nelson  whose singular worth and goodness I have intimately known now more than half a century, and whose name revives in my mind the affectionate recollections of my youth. with my regrets at this unprofitable appeal to me, be so kind as to tender her assurances of my continued and devoted respect, and to accept yourself those of my high esteem and regard.
						Th: Jefferson